UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7313



SHAWN HUNTER,

                                              Plaintiff - Appellant,

          versus


RUFUS FLEMING, Warden, Nottoway Correctional
Center; LOU CEI, Chairman CCB; DUNCAN MILLS,
CCB Member; PATRICK GURNEY, CCB Manager,

                                             Defendants - Appellees,
          and


CENTRAL CLASSIFICATION BOARD; JOHN DOES, 1-3,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-111)


Submitted:   September 30, 1997           Decided:   October 28, 1997


Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Steven H. Goldblatt, Director, Russell S. King, Student Counsel,
Jennifer A. Wagner, Student Counsel, Appellate Litigation Program,
GEORGETOWN UNIVERSITY LAW CENTER, Washington, D.C., for Appellant.
James Gilmore, III, Attorney General, Mark Davis, Senior Assistant
Attorney General, Jill Bowers, Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Shawn Hunter, a Virginia inmate, appeals the district court's
order denying relief on his 42 U.S.C. § 1983 (1994) complaint. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court, Hunter v. Fleming, No. CA-95-111 (E.D. Va. Aug. 16,
1995), with the exception of Hunter's claim under the Religious

Freedom Restoration Act (RFRA). Hunter's RFRA claim fails because

the law does not apply to Virginia. See City of Boerne v. Flores,

___ U.S. ___, 65 U.S.L.W. 4612 (U.S. June 25, 1997) (No. 95-2074)

(holding that Congress lacks authority under the Fourteenth Amend-

ment to apply RFRA to the states). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.


                                                          AFFIRMED


                                2